Citation Nr: 0907035	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-23 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left arm, with scarring.

2.  Entitlement to service connection for a scar of the chin.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the RO that 
denied the Veteran's claim for service connection for a skin 
disability associated with exposure to herbicides, residuals 
of an injury to the arm, with scarring, and residuals of an 
injury in Vietnam.  The Board notes that the latter issue was 
clarified at a hearing before the undersigned as referring to 
a scar of the chin.  Thus, the matter has been characterized 
as such on the preceding page.  

This case was previously before the Board in February 2008, 
at which time the Board denied the claims for service 
connection for a scar of the chin and for residuals of an 
injury to the arm.  The Veteran appealed these determinations 
to the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated August 2008, granted a Joint 
Motion for Partial Remand.  The case is again before the 
Board.  

In addition, in February 2008, the Board remanded the claim 
for service connection for a skin disorder, to include as due 
to Agent Orange for additional development of the record, and 
to ensure due process.  This matter is currently at the 
Appeals Management Center, and will be the subject of a 
separate decision when it is returned to the Board.

Finally, the Board notes that the issue of an effective date 
for the grant of service connection for peripheral neuropathy 
of each lower extremity, prior to June 23, 2005, was also 
remanded in February 2008.  By rating action dated in April 
2008, the RO assigned November 10, 2003 as the effective date 
for the award of service connection.  Accordingly, this 
decision is limited to the issues set forth on the cover 
page.

The issue of entitlement to service connection for a chin 
scar is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of an injury to the left arm.

2.  Residuals of a left arm injury, to include scarring, if 
present, were not shown in service or for many years 
thereafter, and are not related to any incident in service.


CONCLUSION OF LAW

Residuals of an injury to the left arm, to include scarring 
were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In a December 2003 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private medical records, a statement from 
the Veteran's sister, and the testimony of the Veteran at a 
hearing before the undersigned.  By letter dated in March 
2006, the RO advised the Veteran of how the VA determines a 
disability rating and assigns an effective date.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and by providing testimony at a Board hearing.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for residuals of an injury to the left arm, 
including scarring, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).



The evidence supporting the Veteran's claim includes his 
statements.  The Veteran asserts that he injured his left arm 
in service when an engine cowling fell on him and cut his 
arm.  He states that the cut had to be stitched.  He argues 
that a June 1966 entry in the service treatment records 
reflects treatment for his left arm.  During the hearing the 
undersigned observed a scar on the Veteran's left wrist.  

The evidence against the Veteran's claim includes the service 
treatment records and post-service records.  As noted above, 
the Veteran maintains that the dental record of June 1966 
supports his assertion of being treated for his arm in 
service.  It is significant to point out, however, that the 
entry the Veteran refers to reflects treatment for teeth 
numbers 18 and 19, and that it appears to contain the word 
"am."  This is an abbreviation for the dental term amalgam.  
The dental chart on this record shows fillings in teeth 
number 18 and 19.  It is simply not plausible to construe 
this entry in a dental record as establishing that the 
Veteran had sustained an injury to the left arm during 
service.  Accordingly, there is no support in the record for 
the Veteran's allegation that he was treated during service 
for any injury to the left arm.  

The Board also notes that the Veteran's sister submitted a 
statement in September 2008 in which she referred to the fact 
that the Veteran had scars on his mouth and chin when he 
returned from service.  She did not refer to any scarring of 
the left arm.  

To the extent that the Veteran may be deemed competent to 
report on his symptoms in service, and that his sister may be 
competent to report what she observed when the Veteran 
returned from service, see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Board finds such to be outweighed 
by the lack of medical evidence of any residuals of an injury 
to the left arm, including scarring, for many years after 
service.  The fact remains that the service treatment 
records, including the separation examination, are negative 
for complaints or findings relating to an injury to the left 
arm.  The Board notes that the separation examination did 
show that the Veteran had a tattoo, but no mention was made 
of any scarring of the left arm.  Similarly, the upper 
extremities were evaluated as normal at that time.  In 
addition, the Board observes that the post-service medical 
evidence does not reveal any residuals of an injury to the 
left arm that are associated with any incident of service.  
Thus, while the Veteran is certainly competent to describe an 
incident that occurred, it is of limited probative value in 
this case in light of the fact that there is no clinical 
evidence in service or thereafter of any injury to the left 
arm.  The fact that the Veteran had a visible scar at the 
time of the hearing in 2007 does not demonstrate that it was 
present in service, given the findings of record.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
residuals of a left arm injury, to include scarring.


ORDER

Service connection for residuals of a left arm injury, with 
scarring, is denied.  


REMAND

The Veteran contends that he should be service connected for 
a chin scar.  He testified that he was struck in service with 
wire cutters in June 1968, suffering from an injury to his 
lip and chin.  He contends that the entry in the dental 
records that month reflects treatment for this incident.  
Service dental records in June 1968 note the Veteran with a 
contusion "in area of lip."  Sutures were removed a few 
days later.  Service connection for a lip scar has been 
established.  However, nothing in the service treatment or 
dental records reflect an injury to the chin at the time of 
the injury to the lip in June 1968.  His service treatment 
records do note that the Veteran suffered an injury to the 
left chin prior to service, and that he had a traumatic bone 
cyst removed in April 1966 in service.  

The Board finds that additional information is needed prior 
to a decision on the claim.  Specifically, the Veteran should 
be afforded a VA scar examination for photographs of the 
Veteran's facial scars to be obtained, for an opinion as to 
whether such scarring resulted from the bone cyst removal, 
and for an opinion as to the likely extent and visibility a 
scar on the chin would have been at the time of discharge 
from service nine months following the alleged injury.

Moreover, the Veteran should be asked to submit any 
photographs showing his face and the scarring taken during 
service or shortly thereafter.  In this regard, the Board 
notes the Veteran was married in July 1969 within a few 
months of his discharge, and photographs from such could 
serve to substantiate his contentions.

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to submit any 
photographs showing his face and the chin 
scarring taken during service or shortly 
thereafter, to include wedding 
photographs from his marriage in July 
1969.

2.  The Veteran should be afforded a VA 
scar examination by a physician.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe the extent of 
scarring on the face and chin, and 
provide a complete description of the 
scarring to include measurements of the 
scars.  Photographs of the facial 
scarring should be taken and submitted 
with the examination report.  Following 
review of the claims file and examination 
of the Veteran, the examiner should 
provide an opinion as to whether the chin 
scar is the result of the removal of a 
traumatic bone cyst in April 1966.  In 
addition, the examiner should indicate, 
based on sound medical principles, 
whether the scar on the chin likely would 
have been more prominent and visible 
(i.e. disfiguring) nine months after the 
injury versus the level of disfigurement 
presently noted.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


